NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GERSON OBED HERRERA GONZALES,                   No.    15-71468
AKA Gerson Obed Herrera Gonzalez,
                                                Agency No. A088-889-362
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2021**

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Gerson Obed Herrera Gonzales, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny the petition for review.

      Herrera Gonzales does not challenge the BIA’s determination that he waived

his challenge to the IJ’s finding that his asylum application was untimely and that

he was ineligible for CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived).

      Substantial evidence supports the agency’s determination that Herrera

Gonzales did not establish past persecution. See Baghdasaryan v. Holder, 592

F.3d 1018, 1023 (9th Cir. 2010) (“An applicant alleging past persecution has the

burden of establishing that (1) his treatment rises to the level of persecution; (2) the

persecution was on account of one or more protected grounds; and (3) the

persecution was committed by the government, or by forces that the government

was unable or unwilling to control.”); see also Nagoulko v. INS, 333 F.3d 1012,

1016 (9th Cir. 2003) (persecution is “an extreme concept that does not include

every sort of treatment our society regards as offensive” (internal quotation marks

and citation omitted)). Herrera Gonzales does not raise, and therefore waives, any

challenge to the agency’s determination that he failed to establish a clear

probability of future persecution in Guatemala. See Lopez-Vasquez, 706 F.3d at


                                           2                                    15-71468
1079-80. Thus, Herrera Gonzales’ withholding of removal claim fails.

      As stated in the court’s August 6, 2015 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                  15-71468